Seabury, J.
The order appealed from vacates an order for the examination of the judgment debtor in proceedings supplementary to execution, with twenty dollars costs to be paid personally by the attorney for the judgment creditor.
The court was without authority to impose costs against the attorney personally.
The order is modified by striking out the provision directing the attorney for the judgment creditor to pay twenty dollars costs and, as modified, is affirmed, without costs.
Gildersleeve and Lehman, JJ., concur.
Order modified, and, as modified, affirmed, without costs.